                           UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES

Date: January 22, 2019        Time: 22 minutes               Judge: RICHARD SEEBORG
Case No.: 18-cr-00597-RS-1    Case Name: USA v. Trenton Robinson
Attorney for Government: Ben Kingsley
Attorney for Defendant: Julia Jayne
Defendant: [X ] Present [ ] Not Present
Defendant's Custodial Status: [ ] In Custody [X] Not in Custody

 Deputy Clerk: Corinne Lew                          Court Reporter: Kathy Sullivan
 Interpreter: n/a                                   Probation Officer: n/a


                                     PROCEEDINGS

Change of Plea Held.

                                       SUMMARY

The defendant is sworn. Plea Agreement was executed in open court. The defendant plead
guilty to Counts One and Two of the Information. Case continued to 3/12/19 at 2:30 p.m. for
Status Hearing.
